   Case 8:19-cv-01257-JFW-PJW Document 59 Filed 12/18/19 Page 1 of 1 Page ID #:421



                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES -- GENERAL

Case No.      SA CV 19-1257-JFW(PJWx)                                     Date: December 18, 2019

Title:        Bryce Abbink -v- Experian Information Solutions, Inc., et al.

PRESENT:
              HONORABLE JOHN F. WALTER, UNITED STATES DISTRICT JUDGE

              Daisy Rojas                                    None Present
              Courtroom Deputy                               Court Reporter


ATTORNEYS PRESENT FOR PLAINTIFFS:                    ATTORNEYS PRESENT FOR DEFENDANTS:
              None                                                 None

PROCEEDINGS (IN CHAMBERS):               ORDER RE: EXPERIAN INFORMATION SOLUTIONS,
                                         INC.’S PROPOSED JUDGMENT

       On December 9, 2019, Defendant Experian Information Solutions, Inc. (“Experian”) lodged
a proposed Judgment with the Court. See Docket No. 53-1. On December 16, 2019, Plaintiff
Bryce Abbink (“Plaintiff”) filed Objections to Experian’s proposed Judgment. See Docket No. 56.
For the reasons stated in Plaintiff’s Objections, the Court declines to sign Experian’s proposed
Judgment.

         IT IS SO ORDERED.




                                            Page 1 of 1                       Initials of Deputy Clerk dr
